      Case 6:19-cr-00024 Document 35 Filed on 05/18/20 in TXSD Page 1 of 3
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                            UNITED STATES DISTRICT COURT                                  May 20, 2020
                             SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                 VICTORIA DIVISION

UNITED STATES OF AMERICA,                       §
 Plaintiff/Respondent,                          §
                                                §
       v.                                       §           CRIMINAL NO. 6:19-24
                                                §
COLEMANN DERRYBERRY,                            §
 Defendant/Movant.                              §

                           MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant/Movant Colemann Derryberry’s letter motion for

home confinement. D.E. 33.

I. BACKGROUND

       In June 2019, Defendant pled guilty to being a felon in possession of firearms. He has

served roughly 13 months (27%) of his 48-month sentence and has a projected release date of

August 30, 2022. Defendant is in custody at the Coastal Bend Detention Center and states that he

had stomach surgery in 2018 and currently suffers from Hepatitis C. He now moves the Court to

order that he be allowed to serve the remainder of his sentence in home confinement because he

fears contracting COVID-19 while incarcerated.

II. LEGAL STANDARD

       In a March 26, 2020, Memorandum, Attorney General William Barr directed the BOP

Director to “prioritize the use of your various statutory authorities to grant home confinement for

inmates seeking transfer in connection with the ongoing COVID-19 pandemic.” March 26, 2020

Memo from the Attorney General, Prioritization of Home Confinement as Appropriate in

Response to COVID-19 Pandemic, available at https://www.justice.gov/coronavirus/DOJ

response (last visited 5/5/2020). The March 26 directive was limited to eligible “at-risk inmates




                                                1
       Case 6:19-cr-00024 Document 35 Filed on 05/18/20 in TXSD Page 2 of 3



who are non-violent and pose minimal likelihood of recidivism and who might be safer serving

their sentences in home confinement rather than in BOP facilities.” Id. 1

        On March 27, 2020, the Coronavirus Aid, Relief, and Economic Security Act (“CARES

Act”), Pub. L. No. 116-136, was signed into law. Pre-CARES Act, the Bureau of Prisons (BOP)

was authorized to “place a prisoner in home confinement for the shorter of 10 percent of the term

of imprisonment of that prisoner or 6 months.” 18 U.S.C. § 3624(c)(2). Under the CARES Act:

                 (2) HOME CONFINEMENT AUTHORITY.—During the
                 covered emergency period, if the Attorney General finds that
                 emergency conditions will materially affect the functioning of
                 the Bureau, the Director of the Bureau may lengthen the
                 maximum amount of time for which the Director is
                 authorized to place a prisoner in home confinement under the
                 first sentence of section 3624(c)(2) of title 18, United States
                 Code, as the Director determines appropriate.

CARES Act § 12003(b)(1)(B)(2).

        General Barr issued another Memorandum on April 3, 2020, “finding that emergency

conditions are materially affecting the functioning of the [BOP]” and “expand[ing] the cohort of

inmates who can be considered for home release.” April 3, 2020 Memo from the Attorney

General, Increasing Use of Home Confinement at Institutions Most Affected by COVID-19,

available at https://www.justice.gov/coronavirus/DOJresponse (last visited 5/5/2020). General

Barr directed the BOP Director to review all inmates with COVID-19 risk factors—not only

those who were previously eligible for home confinement—starting with inmates incarcerated at

FCI Oakdale, FCI Danbury, FCI Elkton, and similarly situated facilities where COVID-19 is


         1. According to the Centers for Disease Control and Prevention, “older adults and people of any age who
have serious underlying medical conditions might be at higher risk for severe illness from COVID-19.” See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html?(last          visited
5/5/2020). These conditions include: chronic lung disease; moderate to severe asthma; serious heart conditions;
severe obesity; diabetes; chronic kidney disease; and liver disease. Also at a higher risk are people who are
immunocompromised due to cancer treatment; smoking; bone marrow or organ transplantation; immune
deficiencies; poorly controlled HIV or AIDS; and prolonged use of corticosteroids and other immune weakening
medications. Id.


                                                        2
      Case 6:19-cr-00024 Document 35 Filed on 05/18/20 in TXSD Page 3 of 3



materially affecting operations. Id. All at-risk inmates at such facilities who are deemed suitable

for home confinement shall be immediately processed, transferred to an appropriate BOP facility

for a 14-day quarantine, and released to home confinement. Id.

III. ANALYSIS

        While the CARES Act allows the BOP Director to lengthen the amount of time a prisoner

may be placed in home confinement, nothing in the Act grants individual prisoners the right to

serve the remainder of their sentence in home confinement. 2 The BOP still has exclusive

authority to determine where a prisoner is housed. 18 U.S.C. § 3621(B). Defendant’s initial

remedy to challenge this determination is by administrative action within the BOP. The proper

vehicle to thereafter challenge the BOP’s administrative decisions is a petition pursuant to 28

U.S.C. § 2241, which must be filed in the same district where the prisoner is incarcerated.

See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). Defendant is currently incarcerated in

Robstown, Texas, which is located in the Southern District of Texas. Thus, assuming Defendant

remains incarcerated in Robstown, he should file any § 2241 petition in this Court after first

exhausting his administrative remedies.

IV. CONCLUSION

        Accordingly, Defendant’s letter motion for home confinement (D.E. 33) is DENIED.

      It is so ORDERED this 18th day of May, 2020.




                                                ____________________________________
                                                           JOHN D. RAINEY
                                                     SENIOR U.S. DISTRICT JUDGE



        2. Even if it did, Defendant has offered no evidence that he is considered at-risk for COVID-19
complications or that he is being housed at a facility where COVID-19 is materially affecting operations.


                                                   3
